DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 16-26, 28, and 29 of U.S. Application 16/966,117 filed on December 29, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 16 and 22 have been entered.
Claims 27 and 30 has been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/29/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 16-26, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a current converter, comprising: said compensation current sensor having a measuring circuit being disposed outside said housing and electrically connected to said compensation coil and said magnetometer in combination with the other limitations of the claims.

Claims 17-21, 23-26, 28, and 29 are also allowed as they depend on allowed claim 16.

Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest a current converter, comprising: compensation current sensor further having  a magnet core configured in an annular configuration about said primary conductor, within said housing, and about said magnet core said compensation coil -s being wound, and said magnet core having  an air gap formed therein and in said air gap said Hall effect sensor is disposed in combination with the other limitations of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868